SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-30237 CUSIP NUMBER || Form 10-K || Form 20-F || Form 11-K |X| Form 10-Q || Form NSAR For the period ended:September 30, 2007 || Transition Report on Form 10-K || Transition Report on Form 20-F || Transition Report on Form 11-K || Transition Report on Form 10-Q || Transition Report on Form NSAR For the transition period ended: Read attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification related to a portion of the filing checked above, identify the item(s) to which notification relates: Part I-Registrant Information Full name of Registrant: Former name if Applicable: Address of Principal Executive Office (Street and Number): City, State and Zip Code: Ethos Environmental, Inc. 6800 Gateway Park San Diego, CA 92154 Part II-Rule 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) |X| (a) The reasons described in detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report of Forms 10-K, 10-KSB, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, 10-QSB, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 Part III-Narrative State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-QSB, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. The Registrant has been unable to compile all pertinent information to complete the quarterly filing or complete providing the Registrant's accountant with all of the accounting information necessary to complete the quarterly report. The September 30, 2007 quarterly report could not be completed without unreasonable effort or expense. The Registrant anticipates that it will file its Form 10-QSB within the grace period provided by Exchange Act Rule 12b-25. Part IV-Other Information (1)
